ICJ_160_NuclearDisarmament_MHL_GBR_2016-10-05_JUD_01_PO_10_FR.txt.                                                                               1039




    OPINION INDIVIDUELLE DE Mme LA JUGE SEBUTINDE

[Traduction]
   Objet et but de la Charte des Nations Unies — Maintien de la paix et de la
sécurité internationales — Rôle de la Cour dans le règlement pacifique des
différends — Juridiction obligatoire de la Cour découlant des déclarations faites en
vertu de la clause facultative énoncée au paragraphe 2 de l’article 36 du Statut de
la Cour, et non de l’existence d’un différend — Existence d’un différend n’étant
que la condition préalable à l’exercice de la compétence — Article 38 du Statut de
la Cour — Détermination objective de l’existence d’un différend étant une
prérogative de la Cour et une question de fond, et non de forme ou de procédure —
Comportement des Parties constituant un élément de preuve pertinent — Nouvelle
condition préalable de la « connaissance, [par le défendeur], de ce que ses vues se
heurtaient à l’« opposition manifeste » du demandeur » étant formaliste et étrangère
à la jurisprudence de la Cour.


                                 Introduction

   1. J’ai voté contre le dispositif de l’arrêt car je ne saurais souscrire à la
décision de la Cour consistant à retenir la première exception préliminaire
du Royaume-Uni, ni au raisonnement qui la sous-tend. Selon moi, la
majorité s’est, de manière injustiﬁable, écartée de l’approche souple et dis-
crétionnaire qui avait jusqu’alors toujours été celle de la Cour pour déter-
miner l’existence d’un diﬀérend, préférant introduire un nouveau critère
strict et formaliste — celui de la « connaissance » — qui élève le seuil
requis en matière de preuve et posera assurément problème à l’avenir. De
surcroît, compte tenu de l’importance de l’objet de la présente aﬀaire, non
seulement pour les Parties en cause mais aussi pour la communauté inter-
nationale dans son ensemble, je regrette que la Cour ait décidé d’adopter
une approche rigide ayant abouti à un règlement expéditif à ce stade pré-
coce de la procédure. J’exposerai mes vues plus en détail dans la présente
opinion individuelle.


                        Responsabilité du maintien
               de la paix et de la sécurité internationales

   2. S’il est un enseignement que la communauté internationale a tiré des
tragédies humaines des première et seconde guerres mondiales, c’est la
nécessité d’œuvrer de manière globale et concertée pour
     « préserver les générations futures du ﬂéau de la guerre qui deux fois
     en l’espace d’une vie humaine a inﬂigé à l’humanité d’indicibles souf-
     frances, … proclamer à nouveau notre foi dans les droits fondamen-

                                                                                210

          armes nucléaires et désarmement (op. ind. sebutinde)                      1040

     taux de l’homme, dans la dignité et la valeur de la personne humaine,
     dans l’égalité de droits des hommes et des femmes, ainsi que des
     nations, grandes et petites, … créer les conditions nécessaires au
     maintien de la justice et du respect des obligations nées des traités et
     autres sources du droit international… » 1.
  3. Il convient également de rappeler le but qui a présidé de la création
des Nations Unies, à savoir
     « [m]aintenir la paix et la sécurité internationales et à cette ﬁn :
     prendre des mesures collectives eﬃcaces en vue de prévenir et d’écar-
     ter les menaces à la paix et de réprimer tout acte d’agression ou autre
     rupture de la paix, et réaliser, par des moyens paciﬁques, conformé-
     ment aux principes de la justice et du droit international, l’ajuste-
     ment ou le règlement de diﬀérends ou de situations, de caractère
     international, susceptibles de mener à une rupture de la paix » 2.
Aux termes de la Charte, même si la responsabilité du maintien de la paix
et de la sécurité internationales incombe principalement au Conseil de
sécurité 3 et, dans une moindre mesure, à l’Assemblée générale 4, la Cour
internationale de Justice, en tant qu’organe judiciaire principal de l’Orga-
nisation des Nations Unies 5, y contribue également en réglant les diﬀé-
rends entre Etats qui lui sont soumis 6 et en exerçant son rôle consultatif
conformément à la Charte et à son Statut 7. Or, aujourd’hui, le plus grand
danger qui pèse sur la paix et la sécurité internationales — et, de fait, sur
l’humanité tout entière — est la menace ou la perspective d’une guerre
nucléaire.


                    Le TNP et le désarmement nucléaire

   4. Il convient sans doute également de revenir brièvement sur le
contexte historique de l’aﬀaire. Le traité sur la non-prolifération des
armes nucléaires (TNP), qui est entré en vigueur en 1970 8 et dont les
objectifs sont de prévenir la prolifération des armes nucléaires et la diﬀu-
sion de la technologie y aﬀérente, de promouvoir la coopération en ce qui
concerne l’utilisation paciﬁque de l’énergie nucléaire et de concourir au

   1 Charte des Nations Unies, 24 octobre 1945, Recueil des traités (RTNU), vol. 1,

p. XVI, préambule (ci-après, la « Charte »).
   2 Charte des Nations Unies, art. 1.
   3 Ibid., art. 24 1).
   4 Ibid., art. 11.
   5 Ibid., art. 92.
   6 Statut de la Cour internationale de Justice, 18 avril 1946 (ci-après, le « Statut »),

art. 38.
   7 Charte des Nations Unies, art. 96, et Statut, art. 65-68.
   8 Traité sur la non-prolifération des armes nucléaires, RTNU, vol. 729, p. 161, ouvert

à la signature à Londres, Moscou et Washington le 1er juillet 1968 et entré en vigueur le
5 mars 1970.

                                                                                     211

          armes nucléaires et désarmement (op. ind. sebutinde)                       1041

désarmement nucléaire, compte actuellement 191 Etats parties, dont les
Iles Marshall 9 et le Royaume-Uni 10. Nonobstant les objectifs énoncés
dans ce traité, il ressort de la pratique des Etats que, au cours de ces
soixante-dix dernières années, certains ont continué à fabriquer, acquérir,
moderniser, expérimenter ou déployer des armes nucléaires, et que la
menace de l’éventuelle utilisation de ces armes va de pair avec leur
déploiement. De plus, la pratique des Etats montre que, loin de les pros-
crire en toute circonstance, la communauté internationale a en réalité, par
voie de traité et à travers l’action du Conseil de sécurité de l’Organisation
des Nations Unies, reconnu que la menace ou l’emploi d’armes nucléaires
pouvait même, dans certains cas, se justiﬁer.
   5. Au mois de décembre 1994, l’Assemblée générale des Nations Unies
a demandé un avis consultatif à la Cour sur la question de la licéité de la
menace ou de l’emploi d’armes nucléaires 11. La question posée par l’As-
semblée générale était assez simple : « Est-il permis en droit international
de recourir à la menace ou à l’emploi d’armes nucléaires en toute circons-
tance ? » Dans son avis, la Cour a considéré qu’il lui était demandé de
« déterminer ce qu’il en [était] de la licéité ou de l’illicéité de la menace ou
de l’emploi d’armes nucléaires » 12. Après avoir examiné le corpus de droit
international pertinent (notamment le paragraphe 4 de l’article 2 et l’ar-
ticle 51 de la Charte), ainsi que les vues d’un grand nombre d’Etats qui lui
avaient présenté des exposés écrits, elle s’est dite d’avis que :
— ni le droit international coutumier ni le droit international conven-
     tionnel n’autorisaient spéciﬁquement la menace ou l’emploi d’armes
     nucléaires 13 ;
— ni le droit international coutumier ni le droit international conven-
     tionnel ne comportaient d’interdiction complète et universelle de la
     menace ou de l’emploi des armes nucléaires en tant que telles 14 ;
— était illicite la menace ou l’emploi de la force au moyen d’armes
     nucléaires qui serait contraire à l’article 2, paragraphe 4, de la Charte
     des Nations Unies, qui ne satisferait pas à toutes les prescriptions de

   9 La République des Iles Marshall a adhéré au TNP le 30 janvier 1995. Voir Bureau des

aﬀaires de désarmement des Nations Unies, Marshall Islands : Accession to Treaty on the
Non-Proliferation of Nuclear Weapons ; consultable en anglais à l’adresse suivante : http://
disarmament.un.org/treaties/a/npt/marshallislands/acc/washington.
   10 Le Royaume-Uni a signé le TNP le 1er juillet 1968 à Londres, Moscou et Washington,

et l’a ratiﬁé le 27 novembre 1968 à Londres et Washington, et deux jours plus tard à
Moscou. Voir Bureau des aﬀaires de désarmement des Nations Unies, Marshall Islands :
Accession to Treaty on the Non-Proliferation of Nuclear Weapons ; consultable en anglais
à l’adresse suivante : http://disarmament.un.org/treaties/a/npt/unitedkingdomofgreatbri
tainandnorthernireland/rat/london.
   11 Nations Unies, doc. A/RES/49/75 K, 15 décembre 1994, demande d’avis consultatif

de la Cour internationale de Justice sur la légalité de la menace ou de l’emploi d’armes
nucléaires.
   12 Licéité de la menace ou de l’emploi d’armes nucléaires, avis consultatif,

C.I.J. Recueil 1996 (I), p. 238, par. 20.
   13 Ibid., p. 266, par. 105, point 2) A du dispositif.
   14 Ibid., point 2) B du dispositif.



                                                                                       212

           armes nucléaires et désarmement (op. ind. sebutinde)                      1042

    son article 51, ou qui serait incompatible avec les exigences du droit
    international humanitaire applicable dans les conﬂits armés, ainsi
    qu’avec les traités qui ont expressément trait aux armes nucléaires 15.
  6. La Cour a toutefois énoncé une exception aux conclusions qu’elle
venait de formuler (même s’il faut préciser que, sur ce point, les juges
étaient divisés à égalité de voix) 16, estimant que,
        « [a]u vu de l’état actuel du droit international, ainsi que des éléments
        de fait dont elle dispos[ait], [elle] ne p[ouvai]t … conclure de façon
        déﬁnitive que la menace ou l’emploi d’armes nucléaires serait licite
        ou illicite dans une circonstance extrême de légitime défense dans
        laquelle la survie même d’un Etat serait en cause » 17.
   7. Enﬁn, même si elle ne semble pas l’avoir fait directement en réponse
à la question posée par l’Assemblée générale, la Cour est allée plus loin en
formulant des observations qui, selon moi, constituent sa véritable contri-
bution à la paix et la sécurité dans le monde pour ce qui est des armes
nucléaires. Aux paragraphes 98 à 100 de son avis consultatif, elle a ainsi
indiqué ce qui suit :
           « Compte tenu des questions éminemment diﬃciles que soulève
        l’application à l’arme nucléaire du droit relatif à l’emploi de la force,
        et surtout du droit applicable dans les conﬂits armés, la Cour estime
        devoir examiner maintenant un autre aspect de la question posée,
        dans un contexte plus large.
           A terme, le droit international et avec lui la stabilité de l’ordre
        international qu’il a pour vocation de régir ne peuvent que souﬀrir
        des divergences de vues qui subsistent aujourd’hui quant au statut
        juridique d’une arme aussi meurtrière que l’arme nucléaire. Il s’avère
        par conséquent important de mettre ﬁn à cet état de choses : le désar-
        mement nucléaire complet promis de longue date se présente comme
        le moyen privilégié de parvenir à ce résultat.
           La Cour mesure dans ces circonstances toute l’importance de la
        consécration par l’article VI du traité sur la non-prolifération des armes
        nucléaires d’une obligation de négocier de bonne foi un désarmement
        nucléaire… La portée juridique de l’obligation considérée dépasse celle
        d’une simple obligation de comportement ; l’obligation en cause ici est
        celle de parvenir à un résultat précis — le désarmement nucléaire dans
        tous ses aspects — par l’adoption d’un comportement déterminé, à
        savoir la poursuite de bonne foi de négociations en la matière.
           Cette double obligation de négocier et de conclure concerne
        formellement les cent quatre-vingt-deux Etats parties au [TNP],
        c’est-à-dire la très grande majorité de la communauté internatio-

   15 Op. cit. supra note 12, p. 266, par. 105, point 2) C et D du dispositif.
   16 Par sept voix contre sept, le président ayant dû faire usage de sa voix prépondérante.
   17 Licéité de la menace ou de l’emploi d’armes nucléaires, avis consultatif,

C.I.J. Recueil 1996 (I), p. 266, par. 105, point 2) E du dispositif.

                                                                                       213

           armes nucléaires et désarmement (op. ind. sebutinde)                   1043

        nale… De fait, toute recherche réaliste d’un désarmement général et
        complet, en particulier nucléaire, nécessite la coopération de tous les
        Etats. » (Licéité de la menace ou de l’emploi d’armes nucléaires, C.I.J.
        Recueil 1996 (I), p. 263-264, par. 98-100.)
   8. Dans le dispositif de son avis, la Cour a ensuite estimé à l’unanimité
qu’« il exist[ait] une obligation de poursuivre de bonne foi et de mener à
terme des négociations conduisant au désarmement nucléaire dans tous
ses aspects, sous un contrôle international strict et eﬃcace » 18. L’avis
consultatif de la Cour, bien que n’étant pas juridiquement contraignant,
a été bien accueilli par l’immense majorité des Etats parties au TNP ; il a
cependant été moins favorablement reçu par les Etats dotés d’armes
nucléaires, qui considéraient que la Cour avait outrepassé sa fonction
judiciaire en donnant cet avis. En décembre 1996, l’Assemblée générale a
adopté une résolution dans laquelle elle faisait sienne la conclusion de la
Cour concernant l’existence d’« une obligation de poursuivre de bonne foi
et de mener à terme des négociations conduisant au désarmement
nucléaire dans tous ses aspects, sous un contrôle international strict et
eﬃcace », et appelant tous les Etats à engager immédiatement des négo-
ciations multilatérales en vue de parvenir à la conclusion d’une conven-
tion sur les armes nucléaires interdisant « la mise au point, la fabrication,
l’essai, le déploiement, le stockage, le transfert, la menace ou l’emploi de
ces armes » et prévoyant leur élimination 19.
   9. Hélas, depuis que la Cour a donné son avis consultatif, il y a
vingt ans de cela, la communauté internationale n’a guère progressé sur la
voie du désarmement nucléaire, et la perspective même de négociations en
vue de conclure une convention sur les armes nucléaires semble illusoire.
C’est dans ce contexte que la République des Iles Marshall a, le
24 avril 2014, déposé une requête contre chacun des neuf Etats (la Chine,
les Etats-Unis d’Amérique, la Fédération de Russie, la France, l’Inde,
Israël, le Pakistan, la Corée du Nord et le Royaume-Uni de Grande-
Bretagne et d’Irlande du Nord), qui, selon elle, détiendraient actuellement
pareilles armes, et auxquels elle faisait grief d’avoir manqué à leurs obli-
gations relatives aux négociations concernant la cessation de la course
aux armements nucléaires à une date rapprochée et le désarmement
nucléaire. Sur ces neuf Etats, seuls le Pakistan, l’Inde et le Royaume-Uni

   18 C.I.J. Recueil 1996 (I), p. 267, point 2) F du dispositif.
   19 Nations Unies, doc. A/RES/51/45 M, 10 décembre 1996, avis consultatif de la Cour
internationale de Justice sur la licéité de la menace ou de l’emploi d’armes nucléaires.
Depuis le prononcé de l’avis consultatif sur les armes nucléaires, l’Assemblée générale
adopte chaque année une résolution quasiment identique. Voir les résolutions de l’As-
semblée générale 52/38 O du 9 décembre 1997 ; 53/77 W du 4 décembre 1998 ; 54/54 Q
du 1er décembre 1999 ; 55/33 X du 20 novembre 2000 ; 56/24 S du 29 novembre 2001 ;
57/85 du 22 novembre 2002 ; 58/46 du 8 décembre 2003 ; 59/83 du 3 décembre 2004 ;
60/76 du 8 décembre 2005 ; 61/83 du 6 décembre 2006 ; 62/39 du 5 décembre 2007 ;
63/49 du 2 décembre 2008 ; 64/55 du 2 décembre 2009 ; 65/76 du 8 décembre 2010 ; 66/46
du 2 décembre 2011 ; 67/33 du 3 décembre 2012 ; 68/42 du 5 décembre 2013 ; 69/43 du
2 décembre 2014 ; 70/56 du 7 décembre 2015.

                                                                                   214

          armes nucléaires et désarmement (op. ind. sebutinde)                          1044

ont formellement répondu à la requête des Iles Marshall, ces trois Etats
ayant fait une déclaration d’acceptation de la juridiction obligatoire de la
Cour en vertu du paragraphe 2 de l’article 36 du Statut (arrêt, par. 22).


  Le seuil requis aux fins de déterminer l’existence d’un différend
             et le nouveau critère de la « connaissance »

   10. Les Iles Marshall fondaient la compétence de la Cour sur la décla-
ration reconnaissant la juridiction obligatoire de celle-ci qu’elles ont faite
le 15 mars 2013 en vertu de la clause facultative du paragraphe 2 de l’ar-
ticle 36 du Statut, et déposée le 24 avril 2013 20 ; et sur celle que le
Royaume-Uni a faite le 5 juillet 2004, et déposée le même jour (arrêt,
par. 1) 21. Selon le demandeur, ces déclarations ne contenaient « aucune
réserve pertinente en l’espèce » 22. Les cinq exceptions préliminaires soule-
vées par le Royaume-Uni contre la requête des Iles Marshall sont résu-
mées au paragraphe 23 de l’arrêt. A l’appui de l’exception fondée sur
l’absence de diﬀérend, le Royaume-Uni soutenait que a), avant de dépo-
ser leur requête, les Iles Marshall ne l’avaient jamais informé de leur
grief 23, et n’avaient pas tenté d’engager avec lui des négociations diplo-
matiques au sujet de leurs réclamations 24 ; et b) la demande des
Iles Marshall était artiﬁcielle et revêtait un caractère politique.
   11. Le Royaume-Uni soulignait également que les Iles Marshall, dans
leur mémoire, ne mentionnaient que deux déclarations pour établir l’exis-
tence d’un diﬀérend entre les Parties, et que ni le contenu de ces déclara-
tions ni les circonstances dans lesquelles elles avaient été faites ne
permettaient d’attester qu’un diﬀérend existait à la date du dépôt de la
requête 25. La première déclaration avait été faite lors de la réunion de
haut niveau des Nations Unies susmentionnée, et était adressée à « tous
les Etats dotés d’armes nucléaires » 26. Le défendeur a relevé qu’elle ne le
visait pas spéciﬁquement et ne pouvait d’aucune manière être considérée
comme mettant en cause sa responsabilité au regard du droit internatio-
nal à raison d’une quelconque violation du TNP ou du droit international
coutumier 27. Il a également fait observer que la seconde déclaration invo-
   20 Déclaration faite par les Iles Marshall en vertu de la clause facultative, 24 avril 2013,

consultable à l’adresse suivante : http://www.icj-cij.org/jurisdiction/index.php?p1=5&p2
=1&p3=3&code=MH.
   21 Déclaration faite par le Royaume-Uni en vertu de la clause facultative, 5 juillet 2004,

consultable à l’adresse suivante : http://www.icj-cij.org/jurisdiction/index.php?p1=5&p2=1
&p3=3&code=GB.
   22 Requête des Iles Marshall (RIM), p. 58, par. 114, et mémoire des Iles Marshall

(MIM), p. 42, par. 93-94.
   23 Exceptions préliminaires du Royaume-Uni (EPRU), p. 14, par. 29, citant l’article 43

des articles sur la responsabilité de l’Etat de la CDI.
   24 CR 2016/3, p. 19, par. 25, et CR 2016/7, p. 13, par. 17-18.
   25 Ibid., et CR 2016/3, p. 26, par. 41 (Bethlehem).
   26 EPRU, p. 22, par. 47, citant MIM, p. 98, annexe 71.
   27 Ibid. et CR 2016/3, p. 26-27, par. 42 (Bethlehem).



                                                                                          215

           armes nucléaires et désarmement (op. ind. sebutinde)                    1045

quée par les Iles Marshall avait été faite lors d’une conférence internatio-
nale à laquelle il ne participait pas 28, et ajouté que le demandeur n’avait
rien fait pour la porter à son attention 29. En conséquence, il ne pouvait,
selon le Royaume-Uni, exister entre les Parties aucun désaccord sur un
point de droit et, partant, aucun diﬀérend d’ordre juridique 30.

   12. A l’audience, le défendeur a indiqué qu’il considérait que l’obligation
énoncée à l’article VI du TNP était la « pierre angulaire » de cet instru-
ment 31, et aﬃrmé que, en sa qualité d’Etat doté d’armes nucléaires, il avait
agi de sa propre initiative en réduisant de façon signiﬁcative non seulement
son arsenal, mais aussi les systèmes de lancement aﬀérents 32. Il a également
cité certaines déclarations de son premier ministre de l’époque, M. Gordon
Brown, dans lesquelles celui-ci prenait acte des obligations de désarmement
énoncées dans le TNP 33, et celles faites dans le cadre des comités prépara-
toires de la conférence d’examen de 2015, pour montrer qu’il était déter-
miné à respecter ses obligations relatives au désarmement nucléaire 34.
   13. Les Iles Marshall demandaient à la Cour de rejeter les exceptions
préliminaires soulevées par le Royaume-Uni, soutenant qu’il existait bel et
bien un diﬀérend au moment du dépôt de leur requête, diﬀérend ayant pour
objet « la question de savoir si le Royaume-Uni respectait « les obligations
juridiques qui lui incombent, au titre de l’article VI du TNP et du droit
international coutumier, de poursuivre de bonne foi et de mener à terme des
négociations conduisant au désarmement nucléaire » 35. Le demandeur
avançait également qu’il n’était pas tenu de notiﬁer au préalable le Royaume-
Uni de son intention d’engager une procédure judiciaire. Il a également fait
valoir qu’il avait, à maintes reprises, appelé les Etats dotés d’armes
nucléaires, y compris le Royaume-Uni, à respecter leurs obligations inter-
nationales et à négocier en vue du désarmement nucléaire 36. Les Iles Marshall
se référaient en particulier à deux de leurs déclarations faites publiquement
lors de conférences multilatérales, avant que la requête ne soit déposée.
Tout d’abord, le 26 septembre 2013, lors de la réunion de haut niveau des
Nations Unies sur le désarmement nucléaire, le ministre des aﬀaires étran-

  28 EPRU, p. 23, par. 48, et CR 2016/3, p. 27, par. 44.
  29 EPRU, p. 23, par. 48.
  30 Ibid., p. 24, par. 52.
  31 CR 2016/7, p. 14, par. 20.
  32 Ibid.
  33 Ibid., p. 15, par. 21-22.
  34 Ibid., par. 22. La déclaration citée se lit comme suit :

       « nous sommes résolus à exécuter les obligations qui nous incombent au titre de
       l’article VI du Traité sur la non-prolifération … avec la détermination d’œuvrer
       ensemble en faveur de la réalisation de notre objectif commun de désarmement
       nucléaire énoncé à l’article VI, y compris en ce qui concerne les mesures énoncées
       dans l’action 5 du plan d’action de la Conférence d’examen de 2010, ainsi que les
       autres eﬀorts préconisés dans le plan ».
  35   MIM, par. 42.
  36   Ibid., par. 16.

                                                                                    216

          armes nucléaires et désarmement (op. ind. sebutinde)                       1046

gères des Iles Marshall avait appelé « tous les Etats dotés d’armes nucléaires
à intensiﬁer leurs eﬀorts pour assumer leurs responsabilités en vue d’un
désarmement eﬀectif réalisé en toute sécurité » 37. Ensuite, le 13 février 2014,
dans le cadre de la deuxième conférence sur l’impact humanitaire des armes
nucléaires, tenue à Nayarit, au Mexique, le représentant des Iles Marshall
avait formulé des observations analogues 38.
   14. La République des Iles Marshall aﬃrmait que ces déclarations
publiques, tout comme d’autres, « illustr[aient] on ne peut plus clairement
la teneur [de leur] grief » et qu’elles visaient « sans équivoque … tous les
Etats détenteurs d’un arsenal nucléaire, ce qui, de toute évidence, inclut le
défendeur » (les italiques sont de moi) 39. Selon le demandeur, le fait que le
Royaume-Uni ait participé à l’une de ces conférences au moins suﬃsait
pour considérer qu’il était informé de la réclamation des Iles Marshall, en
particulier parce que les déclarations de ces dernières étaient extrêmement
claires concernant l’objet du diﬀérend, ainsi que du fondement juridique
de ladite réclamation, à savoir le manquement des Etats dotés d’armes
nucléaires à l’obligation d’engager sérieusement des négociations multi-
latérales conduisant à un désarmement nucléaire découlant du TNP ou
du droit international coutumier.
   15. Dans son arrêt, la Cour a retenu l’exception préliminaire d’incom-
pétence soulevée par le Royaume-Uni selon laquelle aucun diﬀérend
n’opposait les Parties avant le dépôt de la requête des Iles Marshall (arrêt,
par. 59). Avec tout le respect que je dois à mes collègues, je suis en désac-
cord avec cette décision ainsi qu’avec le raisonnement qui la sous-tend, et
j’en expose les motifs dans la présente opinion individuelle. Selon moi, les
éléments de preuve versés au dossier, s’ils sont appréciés comme il
convient à l’aune des critères bien établis dans la jurisprudence de la
Cour, montrent qu’un diﬀérend, quoique naissant, existait bel et bien
entre les Parties avant le dépôt de la requête et qu’il s’est cristallisé au
cours de la procédure. Je suis particulièrement en désaccord avec le nou-
veau critère de la « connaissance » introduit par la majorité, ainsi qu’avec
l’approche formaliste et rigide que la Cour a suivie pour rechercher s’il
existait ou non un diﬀérend (ibid., par. 41-53).
   16. Premièrement, comme il est souligné à raison dans l’arrêt, la mis-
sion de la Cour aux termes de l’article 38 de son Statut est de régler les
diﬀérends entre Etats qui lui sont soumis (arrêt, par. 36). Dans des aﬀaires
telles que la présente, lorsque les Etats ont fait des déclarations (assorties
ou non de réserves) acceptant la juridiction obligatoire de la Cour en
vertu du paragraphe 2 de l’article 36 du Statut, celle-ci tire sa compétence
de ces déclarations et non de l’existence du diﬀérend en tant que telle
   37 MIM, vol. I, annexe 4 : déclaration de M. Phillip Muller, ministre des aﬀaires étran-

gères de la République des Iles Marshall, en date du 26 septembre 2013.
   38 Ibid., vol. II, annexe 72 : déclaration des Iles Marshall faite à la deuxième confé-

rence sur l’impact humanitaire des armes nucléaires tenue à Nayarit, au Mexique, les
13-14 février 2014 ; CR 2016/1, p. 18-19, par. 14 (deBrum), et CR 2016/1, p. 37, par. 20
(Condorelli).
   39 Exposé écrit des Iles Marshall (EEIM), p. 16, par. 34.



                                                                                      217

          armes nucléaires et désarmement (op. ind. sebutinde)                          1047

(arrêt, par. 36). L’existence d’un diﬀérend entre les Etats en litige n’est
qu’une condition préalable à l’exercice de cette compétence.
   17. Deuxièmement, la Cour déﬁnit à juste titre un diﬀérend comme « un
désaccord sur un point de droit ou de fait, une contradiction, une opposition
de thèses juridiques ou d’intérêts » entre des parties (ibid., par. 37). Elle pré-
cise également que c’est à elle (et non aux Parties) qu’il appartient de déter-
miner objectivement s’il existe un diﬀérend après avoir examiné les faits ou
les éléments de preuve qui lui ont été soumis (ibid., par. 39), et qu’il s’agit là
d’une question de fond, et non de forme ou de procédure (ibid., par. 38).
Troisièmement, il ressort de la jurisprudence de la Cour que ni la notiﬁca-
tion, par le demandeur, de sa réclamation au défendeur, ni une protestation
diplomatique oﬃcielle ne sont des conditions préalables à la détermination
de l’existence d’un diﬀérend (ibid.), d’autant qu’aucune aucune disposition
du TNP, auquel le Royaume-Uni comme les Iles Marshall sont parties,
n’impose une notiﬁcation préalable ou des négociations diplomatiques.
   18. Si la Cour, dans son arrêt, a raison de rappeler sa jurisprudence
relative à la déﬁnition d’un « diﬀérend » et de souligner que la détermina-
tion de l’existence d’un diﬀérend est « une question de fond, et non de
forme ou de procédure », je ne puis souscrire à l’approche suivie par la
majorité ni à l’analyse que cette dernière a eﬀectuée pour parvenir à la
conclusion qu’il n’existait pas de diﬀérend entre les Parties. Je considère
non seulement que cette approche privilégie la forme et la procédure, mais
aussi qu’elle est insuﬃsante pour traiter les aspects matériels de la réclama-
tion du demandeur, tels que la question du comportement du défendeur.
Vu l’importance du désarmement nucléaire pour la communauté interna-
tionale, j’estime que cette aﬀaire n’aurait pas dû être écartée aussi facile-
ment sur la base d’une constatation formaliste et procédurale selon laquelle
il n’existait aucun diﬀérend entre les Parties en litige. Au lieu de cela, il
aurait fallu, pour rechercher si les Parties avaient des points de vue « net-
tement opposés » 40, suivre un raisonnement accordant davantage d’impor-
tance au fond et examiner le comportement des Etats en litige jusqu’au
24 avril 2014. Il ressort en eﬀet clairement de la jurisprudence de la Cour
de La Haye que celle-ci a toujours privilégié une approche souple en s’abs-
tenant de tout formalisme ou rigidité procédurale, et ce, déjà du temps de
la Cour permanente de Justice internationale 41. Du reste, tel a encore
récemment été le cas dans l’aﬀaire Croatie c. Serbie 42.

   40 Violations alléguées de droits souverains et d’espaces maritimes dans la mer des

Caraïbes (Nicaragua c. Colombie), exceptions préliminaires, arrêt, C.I.J. Recueil 2016 (I),
p. 26, par. 50.
   41 Concessions Mavrommatis en Palestine, arrêt no 2, 1924, C.P.J.I. série A no 2, p. 34 ;

Certains intérêts allemands en Haute-Silésie polonaise, compétence, arrêt no 6, 1925, C.P.J.I.
série A no 6, p. 14.
   42 Application de la convention pour la prévention et la répression du crime de géno-

cide (Croatie c. Serbie), exceptions préliminaires, arrêt, C.I.J. Recueil 2008, p. 438-441,
par. 80-85 ; Application de la convention internationale sur l’élimination de toutes les formes
de discrimination raciale (Géorgie c. Fédération de Russie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2011 (I), p. 84-85, par. 30.

                                                                                          218

           armes nucléaires et désarmement (op. ind. sebutinde)                          1048

   19. Aux termes du paragraphe 1 de l’article 40 du Statut de la Cour et
du paragraphe 2 de l’article 38 de son Règlement, tout demandeur est
tenu d’indiquer l’« objet du diﬀérend » dans la requête ainsi que la « nature
précise de la demande » 43. Dans leur requête comme dans leur mémoire,
les Iles Marshall ont ainsi déﬁni leur demande ou l’objet du diﬀérend
comme étant
        « le manquement du Royaume-Uni … à l’obligation qui lui incombe
        à leur égard (ainsi qu’à l’égard d’autres Etats) de poursuivre de
        bonne foi et de mener à terme des négociations devant conduire au
        désarmement nucléaire dans tous ses aspects, sous un contrôle inter-
        national strict et eﬃcace » 44.
Il ne suﬃsait cependant pas, pour démontrer l’existence d’un diﬀérend,
que les Iles Marshall aient formulé leurs demandes dans leur requête et
leur mémoire — de même qu’il ne suﬃt pas, à cet eﬀet, qu’une partie
aﬃrme qu’un diﬀérend existe ou que l’autre partie le conteste. En la pré-
sente espèce, il devait être démontré que les demandes des Iles Marshall se
heurtaient à l’opposition manifeste du Royaume-Uni ou qu’il existait « un
désaccord sur un point de droit ou de fait, une contradiction, une opposition
de thèses juridiques ou d’intérêts » entre les deux Parties 45, et que tel était
le cas au moment du dépôt de la requête.
   20. Pour que la Cour puisse déterminer, de manière objective, s’il existe
ou non un diﬀérend international entre les parties, elle doit examiner les
éléments de preuve et les faits qui lui sont présentés, en « circonscri[vant]
le véritable problème en cause et [en] précis[ant] l’objet de la demande » 46.
Comme cela a déjà été souligné, il s’agit d’une question de fond, non de
forme 47. Bien que le diﬀérend doive, en principe, exister au moment où la
requête lui est soumise 48, la Cour a, dans certains cas, fait preuve de

   43 Obligation de négocier un accès à l’océan Pacifique (Bolivie c. Chili), exception préli-

minaire, arrêt, C.I.J. Recueil 2015 (II), p. 602, par. 25 ; Compétence en matière de pêcheries
(Espagne c. Canada), compétence de la Cour, arrêt, C.I.J. Recueil 1998, p. 448, par. 29.
   44  RIM, parties III et IV, et MIM, par. 2.
   45  Concessions Mavrommatis en Palestine, arrêt no 2, 1924, C.P.J.I. série A no 2, p. 11.
Cela a également été conﬁrmé par la CIJ dans les aﬀaires suivantes : Application de la
convention internationale sur l’élimination de toutes les formes de discrimination raciale
(Géorgie c. Fédération de Russie), exceptions préliminaires, arrêt, C.I.J. Recueil 2011 (I),
p. 84-85, par. 30 ; Applicabilité de l’obligation d’arbitrage en vertu de la section 21 de l’ac-
cord du 26 juin 1947 relatif au siège de l’Organisation des Nations Unies, avis consultatif,
C.I.J. Recueil 1988, pp. 28-30, par. 37-44.
   46 Essais nucléaires (Australie c. France), arrêt, C.I.J. Recueil 1974, p. 262, par. 29 ;

Essais nucléaires (Nouvelle-Zélande c. France), arrêt, C.I.J. Recueil 1974, p. 466, par. 30 ;
Obligation de négocier un accès à l’océan Pacifique (Bolivie c. Chili), exception préliminaire,
arrêt, C.I.J. Recueil 2015 (II), p. 602, par. 26.
   47 Application de la convention internationale sur l’élimination de toutes les formes de

discrimination raciale (Géorgie c. Fédération de Russie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2011 (I), p. 84-85, par. 30.
   48 Ibid. ; Questions d’interprétation et d’application de la convention de Montréal de 1971

résultant de l’incident aérien de Lockerbie (Jamahiriya arabe libyenne c. Royaume-Uni),

                                                                                           219

          armes nucléaires et désarmement (op. ind. sebutinde)                         1049

davantage de souplesse, estimant qu’il pouvait être tenu compte de faits
survenus après le dépôt de la requête. Dans l’aﬀaire relative à des Actions
armées frontalières et transfrontalières (Nicaragua c. Honduras), elle a
ainsi conclu ce qui suit :
        « Il peut toutefois être nécessaire, pour déterminer avec certitude
     quelle était la situation à la date du dépôt de la requête, d’examiner
     les événements, et en particulier les relations entre les Parties, pen-
     dant une période antérieure à cette date, voire pendant la période qui
     a suivi. » 49
   21. En outre, bien que la Cour ait dit, dans les aﬀaires du Sud-Ouest
africain, que, pour qu’un diﬀérend existe, la demande d’une partie devait
se heurter à « l’opposition manifeste » de l’autre 50, un simple désaccord de
forme ou de procédure sur un point de droit ou de fait ne saurait consti-
tuer pareille opposition. Selon moi, la Cour aurait dû, conformément à la
jurisprudence qui est la sienne et qu’elle a d’ailleurs rappelée dans le pré-
sent arrêt (par. 37-40), suivre une approche privilégiant le fond en consi-
dérant que, si un Etat adopte une certaine ligne de conduite pour défendre
ses propres intérêts, et qu’un autre Etat proteste, l’opposition manifeste
de thèses ou d’intérêts se trouve établie. Le point de vue selon lequel le
comportement des parties en litige doit être pris en considération pour
déterminer s’il existe ou non un diﬀérend — point de vue auquel je sous-
cris — a été fort bien exposé par le juge Gaetano Morelli dans l’opinion
dissidente dont il a joint l’exposé à l’arrêt rendu dans les aﬀaires du
Sud-Ouest africain. L’extrait pertinent se lit comme suit :
        « Pour ce qui est du désaccord sur un point de droit ou de fait, il
     faut faire remarquer que, si un tel désaccord peut accompagner et
     accompagne normalement (mais non pas nécessairement) le diﬀé-
     rend, il ne s’identiﬁe pas avec lui. En tout cas, il est tout à fait évident
     qu’un désaccord sur un point de droit ou de fait, désaccord qui pour-
     rait être même purement théorique, ne suﬃt pas pour qu’on puisse
     considérer qu’il existe un diﬀérend.
      . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
        A mon avis, un diﬀérend consiste, non pas dans un conﬂit d’inté-
     rêts en tant que tel, mais plutôt dans un contraste entre les attitudes
     respectives des parties par rapport à un certain conﬂit d’intérêts. Les
     attitudes opposées des parties, par rapport à un conﬂit d’intérêts
     donné, peuvent consister, l’une et l’autre, dans des manifestations de

exceptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 25-26, par. 43-45 ; Questions d’in-
terprétation et d’application de la convention de Montréal de 1971 résultant de l’incident
aérien de Lockerbie (Jamahiriya arabe libyenne c. Etats-Unis d’Amérique), exceptions préli-
minaires, arrêt, C.I.J. Recueil 1998, p. 130-131, par. 42-44.
    49 Actions armées frontalières et transfrontalières (Nicaragua c. Honduras), compétence

et recevabilité, arrêt, C.I.J. Recueil 1988, p. 95, par. 66.
    50 Sud-Ouest africain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique du Sud), exceptions

préliminaires, arrêt, C.I.J. Recueil 1962, p. 328.

                                                                                         220

          armes nucléaires et désarmement (op. ind. sebutinde)                      1050

     volonté par lesquelles chacune des parties exige que son propre inté-
     rêt soit réalisé. C’est le cas d’un diﬀérend résultant, d’un côté, de la
     prétention de l’une des parties et, de l’autre, de la contestation, par
     l’autre partie, d’une telle prétention. Mais il se peut aussi que l’une
     des attitudes opposées des parties consiste, non pas dans une
     manifestation de volonté, mais plutôt dans une conduite, par laquelle
     la partie, qui adopte une telle conduite, réalise directement son
     propre intérêt. C’est le cas d’une prétention suivie, non pas
     de la contestation d’une telle prétention, mais d’une conduite de
     l’autre partie contraire à la même prétention. Et c’est le cas aussi où
     il y a, en premier lieu, une conduite de l’une des parties réalisant
     l’intérêt de celle-ci : conduite à laquelle l’autre partie oppose sa pro-
     testation. » 51
   22. Aﬁn de déterminer avec certitude quelle était la situation au
moment du dépôt de la requête des Iles Marshall, il convenait d’examiner
le comportement des Parties dans la période qui avait précédé cette date
et au cours de celle qui a suivi. Le comportement et la position adoptés
par chacune des Parties au ﬁl des ans en ce qui concerne la possession
d’armes nucléaires n’étaient pas contestés. Le Royaume-Uni, de son côté,
soutenait avoir, en sa qualité de puissance nucléaire, considérablement
réduit son arsenal 52, mais être en droit, pour des raisons de sécurité natio-
nale, de conserver un arsenal nucléaire minimal « essentiellement à des
ﬁns de dissuasion », dont l’utilisation ne serait envisagée que « dans des
circonstances extrêmes de légitime défense » 53. Il reconnaissait par ailleurs
être lié par le TNP et, en particulier, par son article VI, mais estimait que
le fait de conserver un arsenal nucléaire aux ﬁns susmentionnées n’était en
aucune manière incompatible avec les obligations découlant de cet instru-
ment 54. En outre, il se déclarait attaché aux négociations multilatérales
prévues par le TNP aﬁn de parvenir au désarmement nucléaire. Toutefois,
le comportement du Royaume-Uni contre lequel protestaient les
Iles Marshall dans leurs déclarations lors de conférences multilatérales,
mais aussi dans leur requête et leur mémoire, était « la violation par [le
défendeur] des obligations juridiques qui lui incombent, au titre de l’ar-

    51 Sud-Ouest africain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique du Sud), excep-

tions préliminaires, arrêt, C.I.J. Recueil 1962, opinion dissidente de M. le juge Morelli,
p. 566-567, partie II, par. 1-2.
    52 MIM, annexe 15 : Securing Britain in an Age of Uncertainty: The Strategic Defence

and Security Review », octobre 2010, Cm 7948, consultable à l’adresse suivante : https://
www.gov.uk/government/uploads/system/uploads/attachment_data/file/62482/
strategic-defence-security-review.pdf ; RIM, p. 14-15, par. 34.
    53 Déclaration du ministre de la défense du Royaume-Uni, Des Browne, à la

Chambre des communes, le 22 mai 2006, consultable à l’adresse suivante : http://
www.publications.parliament.uk/pa/cm200506/cmhansrd/vo060522/text/60522w0014.
htm#06052325002261.
    54 La position du Royaume-Uni ressort clairement de déclarations faites par de hauts

représentants de cet Etat lors de conférences nationales et internationales, les Parties
s’étant référées à certaines d’entre elles dans leurs écritures et plaidoiries.

                                                                                     221

          armes nucléaires et désarmement (op. ind. sebutinde)                       1051

ticle VI du TNP et du droit international coutumier, de poursuivre de
bonne foi et de mener à terme des négociations conduisant au désarme-
ment nucléaire » 55. Le demandeur faisait également grief au Royaume-
Uni de l’amélioration et de l’accroissement de son arsenal nucléaire 56.
   23. Les Iles Marshall soutenaient que la ligne de conduite du Royaume-
Uni — qui consistait, d’une part, à participer à la course aux armements
nucléaires et, d’autre part, à ne pas poursuivre de négociations multilaté-
rales en vue du désarmement nucléaire — n’était pas conforme aux obli-
gations qui lui incombent au regard du TNP et du droit international
coutumier. Sans préjuger la question de savoir si le comportement du
défendeur décrit plus haut constituait eﬀectivement un manquement à ces
obligations (question qui, de toute évidence, relève de l’examen au fond),
le point à trancher était de savoir si, avant le dépôt de la requête contre le
Royaume-Uni le 24 avril 2014, les points de vue des Parties étaient nette-
ment opposés quant à l’exécution ou à la non-exécution de certaines obli-
gations internationales.
   24. A cet égard, j’ai examiné les déclarations pertinentes de hauts res-
ponsables des deux Etats. Les Iles Marshall se sont expressément référées
aux déclarations qu’elles ont faites lorsqu’elles ont adhéré au TNP 57,
ainsi qu’à celles qui ont été prononcées au cours de la conférence d’exa-
men du TNP de 2010, de la réunion de haut niveau des Nations Unies sur
le désarmement nucléaire de 2013 58 et de la conférence sur l’impact huma-
nitaire des armes nucléaires de 2014 59. Le demandeur faisait valoir que
ces déclarations suﬃsaient pour que chacun des Etats dotés d’armes
nucléaires, y compris le Royaume-Uni, soit informé de leur position sur
la question 60.
   25. Tout d’abord, le 6 mai 2010, lors de la conférence d’examen du
TNP à laquelle participait le Royaume-Uni, le représentant des
Iles Marshall a déclaré ce qui suit : « nous ne tolérerons rien de moins que
le strict respect par les Parties des obligations juridiques que leur impose
le TNP » 61. Les Iles Marshall ont ensuite clairement fait connaître leurs
vues à l’ensemble des puissances nucléaires qui étaient présentes à
New York le 26 septembre 2013, lors de la réunion de haut niveau des
Nations Unies sur le désarmement nucléaire, leur ministre des aﬀaires
étrangères ayant appelé « tous les Etats dotés d’armes nucléaires à intensi-
ﬁer leurs eﬀorts pour assumer leurs responsabilités en vue d’un désarme-



   55  MIM, p. 17-18, par. 42.
   56  RIM, p. 39, par. a)-b).
    57 CR 2016/5, p. 9, par. 9-11 (deBrum), citant la lettre du 22 juin 1995 du représentant

permanent des Iles Marshall auprès de l’Organisation des Nations Unies, accompagnée de
l’exposé écrit du Gouvernement des Iles Marshall.
    58 MIM, p. 43, par. 98, et CR 2016/9, p. 18, par. 7 (Condorelli).
    59 EEIM, p. 16, par. 34, et CR 2016/5, p. 27, par. 18 (Condorelli).
    60 EEIM, p. 16, par. 35.
    61 Ibid., p. 15, par. 32.



                                                                                       222

          armes nucléaires et désarmement (op. ind. sebutinde)                        1052

ment eﬀectif réalisé en toute sécurité » 62. Le Royaume-Uni était également
représenté à cette conférence par M. Alistair Burt, sous-secrétaire d’Etat
du Gouvernement du Royaume-Uni de Grande-Bretagne et d’Irlande du
Nord, qui a fait une déclaration commune au nom du Royaume-Uni, de
la France et des Etats-Unis d’Amérique 63. M. Burt y soulignait la néces-
sité de suivre une approche méthodique et progressive pour atteindre
l’objectif ultime du désarmement nucléaire, incluant la négociation d’un
traité sur l’arrêt de la production de matières ﬁssiles et l’entrée en vigueur
du traité d’interdiction complète des essais nucléaires (méthode qui a la
préférence des trois Etats susmentionnés), par opposition à des initiatives
telles que la « campagne sur les conséquences humanitaires » (promue par
les Iles Marshall). Selon moi, la teneur des deux déclarations faites lors
de cette conférence (c’est-à-dire celle du Royaume-Uni et celle
des Iles Marshall) est une nouvelle preuve de l’existence d’une divergence
de vues entre les Parties en ce qui concerne l’exécution ou la non-
exécution, par le Royaume-Uni, des obligations internationales qui lui
incombent.
   26. Les vues des Iles Marshall sur le désarmement nucléaire ont par
ailleurs été clairement communiquées à l’ensemble des Etats dotés d’armes
nucléaires présents le 13 février 2014 à la deuxième conférence sur l’im-
pact humanitaire des armes nucléaires, lorsque le demandeur a fait ce
qu’il est convenu d’appeler la « déclaration de Nayarit », dans laquelle il
indiquait ce qui suit :
     « les Iles Marshall sont convaincues que des négociations multilaté-
     rales visant à créer et à maintenir un monde dépourvu d’armes
     nucléaires auraient dû être engagées depuis longtemps. Nous esti-
     mons en eﬀet que les Etats possédant un arsenal nucléaire ne res-
     pectent pas leurs obligations à cet égard. L’obligation d’œuvrer au
     désarmement nucléaire qui incombe à chaque Etat en vertu de l’ar-
     ticle VI du traité de non-prolifération nucléaire et du droit interna-
     tional coutumier impose l’ouverture immédiate de telles négociations
     et leur aboutissement. » 64 (Les italiques sont de moi.)
  27. Or, le Royaume-Uni avait décidé de ne pas participer à cette confé-
rence, justiﬁant son absence de la manière suivante :
        « Le Gouvernement britannique a exposé sa position générale à
     l’égard de la conférence dans une lettre adressée à Jeremy Corbyn en
    62 MIM, p. 18-19, par. 45, citant la déclaration de M. Phillip Muller, ministre des

aﬀaires étrangères de la République des Iles Marshall, en date du 26 septembre 2013 (les
italiques sont de moi).
    63 EPRU, annexe 6 : Déclaration faite au nom de la France, du Royaume-Uni et

des Etats-Unis d’Amérique par M. Alistair Burt, sous-secrétaire d’Etat du Gouver-
nement du Royaume-Uni de Grande-Bretagne et d’Irlande du Nord, à la réunion de
haut niveau de l’Assemblée générale des Nations Unies sur le désarmement nucléaire,
26 septembre 2013.
    64 MIM, vol. II, annexe 72 : déclaration faite par les Iles Marshall à la deuxième confé-

rence sur l’impact humanitaire des armes nucléaires, Nayarit, Mexique, 13-14 février 2014.

                                                                                        223

          armes nucléaires et désarmement (op. ind. sebutinde)                      1053

     date du 12 février 2014. Il était question de la participation du
     Royaume-Uni à la conférence qui se tenait au Mexique au même
     moment…
        Dans cette lettre, M. Robertson expliquait que le Royaume-Uni
     « partageait les profondes inquiétudes quant aux conséquences huma-
     nitaires catastrophiques qu’aurait l’utilisation d’armes nucléaires,
     exprimées par les Etats parties au TNP lors de la conférence d’exa-
     men de 2010 ». Il ajoutait cependant que le ministère des Aﬀaires
     étrangères et du Commonwealth avait décidé, après mûre réﬂexion,
     de ne pas participer à la conférence devant se tenir au Mexique, étant
     donné que « certaines actions entreprises dans le cadre de la campagne
     sur les conséquences humanitaires sembl[ai]ent tendre de plus en plus
     vers la conclusion d’une convention interdisant totalement les armes
     nucléaires ». Il poursuivait en précisant ce qui suit : « le Royaume-Uni
     estime que le TNP doit demeurer la pierre angulaire du régime de
     non-prolifération nucléaire et le pilier des eﬀorts menés en vue de par-
     venir au désarmement nucléaire et de réserver l’utilisation de l’énergie
     nucléaire à des ﬁns paciﬁques ». Ainsi, la meilleure façon d’arriver à
     un monde exempt d’armes nucléaires était de « négocier un désarme-
     ment progressif en procédant étape par étape, dans le cadre du TNP
     et des conférences d’examen périodiques ». » 65
   28. La décision de ne pas participer à cette conférence s’inscrivait de
toute évidence dans le droit ﬁl de la position qui était depuis longtemps
celle du Royaume-Uni à l’égard des négociations multilatérales en vue du
désarmement nucléaire. Il apparaît aussi clairement que le défendeur se
méﬁait de ce qu’il considérait comme des « actions entreprises dans le cadre
de la campagne sur les conséquences humanitaires [tendant à] la conclusion
d’une convention interdisant totalement les armes nucléaires », telle n’étant
manifestement pas l’approche qu’il privilégie en matière de désarmement
nucléaire. Au vu de l’explication précitée, l’on ne saurait considérer que le
Royaume-Uni ne faisait aucun cas des points devant être examinés à Naya-
rit ou du fait que certains Etats non dotés d’armes nucléaires, tels que les
Iles Marshall, auraient une position opposée à la sienne au sujet des négo-
ciations multilatérales sur le désarmement. Bien au contraire, le défendeur
avait anticipé la direction que prendraient les débats à Nayarit et décidé
qu’il n’était pas judicieux pour lui de participer à la conférence. Ainsi, loin
de prouver que le Royaume-Uni ignorait ou n’avait pas « connaissance »
(pour reprendre le critère introduit par la majorité) des points discutés à
Nayarit, cet évitement tactique et délibéré ne fait qu’attester une fois encore
l’existence de vues divergentes entre les Parties. La Cour aurait dû tenir
compte du comportement du Royaume-Uni à cet égard plutôt que suivre
une approche formaliste, concluant que ce dernier n’avait pas « connais-
sance » de la position des Iles Marshall à Nayarit.

   65 Conférence sur l’impact humanitaire des armes nucléaires, document de travail établi

par Claire Mills à l’intention de la Chambre des communes, 3 décembre 2014, p. 7.

                                                                                     224

          armes nucléaires et désarmement (op. ind. sebutinde)                        1054

   29. Selon moi, ces déclarations illustrent également l’allégation des Iles
Marshall selon laquelle les Etats dotés d’armes nucléaires, y compris le
Royaume-Uni, sont tenus de poursuivre des négociations conduisant au
désarmement nucléaire. En outre, je ne puis souscrire à l’idée selon
laquelle les Iles Marshall auraient dû, dans le cadre de ces conférences
multilatérales, désigner nommément chacune des neuf puissances
nucléaires pour que les demandes qu’elles avaient présentées à leur
encontre soient valables (arrêt, par. 49-50). Il convient en eﬀet d’établir
une distinction entre un contexte exclusivement bilatéral, où le deman-
deur doit identiﬁer le défendeur et faire part à celui-ci du comportement
précis qu’il lui reproche, et un contexte d’échanges ou de processus multi-
latéraux tel que celui de la présente espèce, où chaque membre de la com-
munauté internationale sait que, sur les 191 Etats parties au TNP, seuls
neuf possèdent des armes nucléaires. Soutenir que le demandeur aurait dû
désigner nommément chacun de ces Etats et préciser, pour chacun d’entre
eux, le comportement dont il tirait grief, revient à privilégier la forme sur
le fond.


          Le nouveau critère de la « connaissance » aux fins
         de déterminer l’existence d’un différend est étranger
                    à la jurisprudence de la Cour

   30. A ce jour, jamais la Cour n’avait jugé que, pour qu’elle puisse
conclure à l’existence d’un diﬀérend, le demandeur devait démontrer que,
avant le dépôt de la requête, le défendeur « avait connaissance, ou ne pou-
vait pas ne pas avoir connaissance, de ce que ses vues se heurtaient à
l’« opposition manifeste » du demandeur » (arrêt, par. 41). Non seulement
ce nouveau critère est étranger à la jurisprudence établie de la Cour, mais
encore il va directement à l’encontre de ce que celle-ci a dit par le passé, et
ce, sans raison convaincante. Chaque fois qu’il lui a fallu rechercher s’il
existait ou non un diﬀérend, la Cour a souligné que ce point demandait à
être établi objectivement par elle 66 (et non par les parties), et que sa conclu-
sion à cet égard devait reposer sur un examen de fond et non de forme des
faits ou éléments de preuve qui lui avaient été présentés 67. Dans les aﬀaires
du Sud-Ouest africain, elle a ainsi catégoriquement indiqué ce qui suit :
       « La simple aﬃrmation ne suﬃt pas pour prouver l’existence d’un
     diﬀérend, tout comme le simple fait que l’existence d’un diﬀérend est
     contestée ne prouve pas que ce diﬀérend n’existe pas. Il n’est pas
     suﬃsant non plus de démontrer que les intérêts des deux parties à


   66 Interprétation des traités de paix conclus avec la Bulgarie, la Hongrie et la Roumanie,

première phase, avis consultatif, C.I.J. Recueil 1950, p. 74.
   67 Application de la convention internationale sur l’élimination de toutes les formes de

discrimination raciale (Géorgie c. Fédération de Russie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2011 (I), p. 84-85, par. 30.

                                                                                        225

          armes nucléaires et désarmement (op. ind. sebutinde)                          1055

      une telle aﬀaire sont en conﬂit. Il faut démontrer que la réclamation
      de l’une des parties se heurte à l’opposition manifeste de l’autre. » 68
Dans l’aﬀaire Nicaragua c. Colombie, la Cour a en outre précisé que, « si
la protestation diplomatique oﬃcielle peut constituer un moyen impor-
tant pour une partie de porter à l’attention de l’autre une prétention,
pareille protestation oﬃcielle n’est pas une condition nécessaire » 69.
   31. En introduisant le nouveau critère juridique de la « connaissance »,
la majorité a élevé le seuil requis en matière de preuve ; le demandeur mais
aussi la Cour elle-même devront désormais sonder « l’esprit » de l’Etat
défendeur pour savoir si ce dernier avait ou non connaissance du diﬀé-
rend. Selon moi, cette exigence formaliste est non seulement probléma-
tique, mais aussi en contradiction directe avec le principe énoncé dans
l’aﬀaire Nicaragua c. Colombie précitée, puisque la meilleure manière
pour le demandeur de s’assurer que le défendeur a connaissance du diﬀé-
rend est de lui adresser, d’une façon ou d’une autre, une notiﬁcation for-
melle ou une protestation diplomatique.
   32. Il convient également de noter que, au paragraphe 73 de l’arrêt
rendu en l’aﬀaire Nicaragua c. Colombie — auquel la majorité se réfère au
paragraphe 41 du présent arrêt pour justiﬁer l’introduction du nouveau
critère de la « connaissance » —, la Cour ne faisait qu’exposer l’analyse
factuelle à laquelle elle avait procédé pour déterminer s’il existait un dif-
férend dans cette aﬀaire 70 ; elle n’énonçait pas le critère juridique appli-
cable en la matière. Au paragraphe précédent de ce même arrêt, elle avait
d’ailleurs relevé que,
      « si la protestation diplomatique oﬃcielle peut constituer un moyen
      important pour une partie de porter à l’attention de l’autre une pré-
      tention, pareille protestation oﬃcielle n’est pas une condition néces-
      saire … la Cour, lorsqu’elle détermine s’il existe ou non un diﬀérend,
      s’attache au « fond, et non [à la] forme » » 71.
Il apparaît donc clairement que, dans cette aﬀaire, la Cour n’envisageait
pas de transformer une constatation spéciﬁque en une exigence juridique
formelle de notiﬁcation préalable. Selon moi, il serait inopportun de faire
de ce qui était manifestement une observation factuelle un critère juri-
dique strict, ce que la Cour avait alors exclu.

    68 Sud-Ouest africain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique du Sud), exceptions

préliminaires, arrêt, C.I.J. Recueil 1962, p. 328.
    69 Violations alléguées de droits souverains et d’espaces maritimes dans la mer des

Caraïbes (Nicaragua c. Colombie), exceptions préliminaires, arrêt, C.I.J. Recueil 2016 (I),
p. 32, par. 72.
   70 La citation exacte du paragraphe 73 est la suivante : « la Colombie savait que la

promulgation du décret 1946 et son comportement dans les espaces maritimes que la Cour
avait reconnus au Nicaragua dans son arrêt de 2012 se heurtaient à l’opposition manifeste du
Nicaragua ». Le cadre juridique applicable à l’existence d’un diﬀérend est décrit dans Viola-
tions alléguées de droits souverains et d’espaces maritimes dans la mer des Caraïbes (Nicaragua
c. Colombie), exceptions préliminaires, arrêt, C.I.J. Recueil 2016 (I), p. 26-27, par. 49-52.
    71 Ibid., par. 72.



                                                                                          226

          armes nucléaires et désarmement (op. ind. sebutinde)                       1056

   33. De la même manière, l’arrêt rendu en l’aﬀaire Géorgie c. Fédération
de Russie 72, auquel il est également fait référence au paragraphe 41 du
présent arrêt pour étayer les vues de la majorité, n’était pas applicable et
doit être distingué de la présente espèce. Cette aﬀaire avait trait à l’inter-
prétation et à l’application d’un traité particulier (la convention interna-
tionale sur l’élimination de toutes les formes de discrimination raciale)
auquel la Géorgie comme la Russie étaient parties. L’article 22 de ce
traité (la clause compromissoire conférant compétence à la Cour) prévoit
expressément que, avant d’introduire une instance devant la Cour, les
parties en litige doivent d’abord tenter de régler le diﬀérend par voie de
négociation ou par d’autres moyens précisés dans la convention 73. Dans
cette aﬀaire, il était donc impératif que le demandeur démontrât qu’il
avait, avant de saisir la Cour, non seulement notiﬁé ses réclamations au
défendeur, mais aussi que tous deux avaient tenté de négocier pour parve-
nir à un règlement. Il était donc logique que le défendeur eût formelle-
ment « connaissance » de la réclamation du demandeur avant que des
négociations puissent avoir lieu. Cette aﬀaire se distingue nettement de la
présente espèce, dans laquelle il n’existait aucune clause compromissoire
de ce type imposant des négociations préalables, une notiﬁcation formelle
ou pareille « connaissance ». Selon moi, l’aﬀaire Géorgie c. Fédération de
Russie doit donc être distinguée de la présente instance et ne pouvait être
invoquée à l’appui du critère de la « connaissance ».


                                     Conclusion

  34. A la lumière des éléments examinés ci-dessus, je considère qu’il
existait, à la date du dépôt de la requête, un diﬀérend entre les Parties
concernant le manquement allégué du Royaume-Uni à une obligation
découlant de l’article VI du TNP et du droit international coutumier de
poursuivre de bonne foi des négociations conduisant à un désarmement
nucléaire dans tous ses aspects, sous un contrôle international strict et
eﬃcace.

                                                        (Signé) Julia Sebutinde.



   72 Application de la convention internationale sur l’élimination de toutes les formes de

discrimination raciale (Géorgie c. Fédération de Russie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2011 (I), p. 70.
   73 L’article 22 de la convention est ainsi libellé :

        « Tout diﬀérend entre deux ou plusieurs Etats parties touchant l’interprétation
     ou l’application de la présente Convention qui n’aura pas été réglé par voie de négo-
     ciation ou au moyen des procédures expressément prévues par ladite Convention
     sera porté, à la requête de toute partie au diﬀérend, devant la Cour internationale
     de Justice pour qu’elle statue à son sujet, à moins que les parties au diﬀérend ne
     conviennent d’un autre mode de règlement. »

                                                                                      227

